Ford, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, hare been submitted upon a stipulation to the effect that on or about the dates of exportation of the merchandise covered by said appeals the said merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, at the invoice unit values plus 14 per centum plus 1.01 per centum plus packing, and that there was no higher export value therefor.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value of the merchandise covered by said appeals to be the invoice units of value plus 14 per centum plus 1.01 per centum plus packing. Judgment will be rendered accordingly.